     Case: 1:21-cv-00564-CAB Doc #: 11 Filed: 04/21/21 1 of 4. PageID #: 114




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


                          )
                          )
UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
                          )                   CASE NO.: 1:21-cv-00564
                          )
             vs.          )                   JUDGE CHRISTOPHER A. BOYKO
                          )
                          )
REAL PROPERTY LOCATED AT  )
100 MOUNTAIN VIEW DRIVE,  )
MORELAND HILLS, OHIO      )
CUYAHOGA COUNTY PERMANENT)
PARCEL NOS: 913-06-001,   )
913-06-005, et al.,       )
                          )
             Defendants.  )
                          )
      AGREED MOTION FOR EXTENSION OF TIME TO FILE
      ANSWER OR OTHERWISE PLEAD AND INCORPORATED
      MEMORANDUM OF LAW
      NOW COMES Eyton Senders, on behalf of himself and 100 Mountain View

LLC, Corner Green LLC, ES Global Real Estate Holdings LLC, and N. Laurel

Avenue Property Holdings LLC (collectively “Claimants”), and hereby respectfully

moves for a sixty day extension of time for Claimants to answer or otherwise plead,

and in support states as follows:


      1. Claimants filed verified claims under seal in this action on April 9, 2021.

      2. Pursuant to Rule G(5)(b) of the Supplemental Rules for Certain Admiralty

         and Maritime Claims, Claimants “must serve and file an answer to the


                                                                                       1
     Case: 1:21-cv-00564-CAB Doc #: 11 Filed: 04/21/21 2 of 4. PageID #: 115




          complaint or a motion under Rule 12 within 21 days after filing the

          claim.” Accordingly, Claimants are due to file an answer or otherwise

          plead no later than April 30, 2021.

      3. Claimants respectfully seek a sixty-day extension of this deadline to and

          including June 29, 2021. Claimants submit that the requested extension

          is in the interests of justice, and will be used in an effort to narrow the

          scope of issues to be decided by this Court

      4. The undersigned counsel contacted Assistant United States Attorney,

          Henry F. DeBaggis, who stated: “The government will agree to an

          extension of sixty days from April 30.”


                    INCORPORATED MEMORANDUM OF LAW

      This Court may in its discretion extend the time for filing an answer to a civil

forfeiture complaint. See United States v. $11,320.00 in United States Currency,

880 F. Supp. 2d 1310, 1323 (N.D. Ga. 2012); accord, United States v. $12,126.00 in

United States Currency, 337 Fed. Appx. 818, *1 (11th Cir. 2009) (“a district court has

discretion to extend the filing period…”). In this case, an extension of time will

allow the Claimants further time to review the facts and law pertinent to this

action, avoid the filing of a motion for a stay at least at this time, and may narrow

the issues for resolution before this Court. The Government should suffer no

prejudice from the requested extension of time, and in fact has expressly agreed to

this allowance.




                                                                                        2
     Case: 1:21-cv-00564-CAB Doc #: 11 Filed: 04/21/21 3 of 4. PageID #: 116




      WHEREFORE, for the foregoing reasons, the Claimants respectfully submit

that this Court should grant a sixty-day extension of time to file an answer or

otherwise plead to and including June 29, 2021.


Date: April 21, 2021                   Respectfully submitted,


                                       /S/_Edmund W. Searby___________________
                                       Edmund W. Searby (OH 0067455)
                                       SEARBY LLP
                                       Suite 210N
                                       30195 Chagrin Blvd.
                                       Cleveland, Ohio 44124
                                       Tel: (216) 591-2613
                                       Mobile: (440) 384-2337
                                       Email: esearby@searby.law
                                       Attorney for Claimants




                                                                                  3
     Case: 1:21-cv-00564-CAB Doc #: 11 Filed: 04/21/21 4 of 4. PageID #: 117




                          CERTIFICATE OF SERVICE


      I hereby certify that on this 21st day of April, 2021, I served this Agreed

Motion for Extension of Time to File Answer or Otherwise Plead and Incorporated

Memorandum of Law on all parties in the case via this Court’s CM/ECF system,

which will serve a copy on all counsel of record.




                                               __/s/ Edmund W. Searby




                                                                                    4
